                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                  4:16CR3131
                                         )
             v.                          )
                                         )
ZACHARY PAUL FRIESEN,                    )                     ORDER
                                         )
                   Defendant.            )
                                         )

      IT IS ORDERED that:

       (1)   Defendant Friesen, defense counsel Carlos Monzon and AUSA Sara Fullerton
shall appear before the undersigned Senior United States District Judge on Thursday,
October 25, 2018, at 12:00 noon, in Courtroom No. 2, Robert V. Denney Federal Building
and U.S. Courthouse, 100 Centennial Mall North, Lincoln, Nebraska.

      (2)    The following matters will be taken up at the hearing:

             (a)   The undersigned will advise Mr. Friesen that if he continues to be
                   represented by Mr. Monzon, he must understand that Mr. Monzon is
                   ethically prohibited from disclosing anything Mr. Monzon learned
                   from Mr. Marshall (Case No. 4:18CR3013);

             (b)   If Mr. Friesen chooses to continue to be represented by Mr. Monzon,
                   a written waiver will be required from Mr. Friesen of any potential
                   conflict of interest arising out of Mr. Monzon’s representation of Mr.
                   Marshall in Case No. 4:18CR3013; and

             (c)   The issuance of a new order on sentencing schedule.

      DATED this 23rd day of October, 2018.

                                        BY THE COURT:
                                        s/ Richard G. Kopf
                                        Senior United States District Judge
